Citation Nr: 0518326	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  97-33 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post right 
hemicolectomy for adenocarcinoma of the ascending colon, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement (NOD) was 
received by VA in September 1997.  A statement of the case 
(SOC) was issued in October 1997.  A substantive appeal (VA 
Form 9) was received in December 1997.  

In March 1999, the veteran requested that his claim be 
transferred from the Oakland, California RO to the Atlanta, 
Georgia, RO, due to a change in residence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the attempts to examine the veteran 
for VA purposes in connection with this appeal appear have 
been thwarted by failing to send the veteran timely notice of 
the scheduled examination, or by failing to send the notice 
to a current address.  He appears to have last been examined 
for VA purposes in 1997.  Further attempts to examine the 
veteran should be undertaken.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA gastroenterology examination in 
connection with the instant claim, to 
determine the severity of any impairment 
arising from his status post right 
hemicolectomy for adenocarcinoma of the 
ascending colon.  Any indicated tests or 
studies should be accomplished, and all 
symptoms arising from the disability at 
issue should be described.  Notice of 
when the examination is scheduled should 
be sent to the veteran's current address 
of record, which appears to be the 
address to which the March 2005 
supplemental statement of the case was 
sent.  The veteran also should be advised 
that failure to cooperate by not 
reporting for an examination may result 
in denial of his claim.  

2.  Following completion of the above 
action and any other development deemed 
appropriate, the RO should determine 
whether the veteran's claim may now be 
allowed.  If not, the veteran and any 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




